DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, 10, 11, 14, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winters et al. (US 2010/0039030), hereinafter Winters, and Cok et al. (2010/0039357), hereinafter Cok in view of Sakariya et al. (2014/0168037) hereinafter Sakariya.
	In reference to claim 1, Winters discloses a display panel (Fig. 1 paragraph [28]), comprising: 
	a plurality of data lines (135, and 136), a plurality of scanning lines (137a, and 138a), a plurality of areas to be driven (groups of pixels arranged in row and column as in Fig.1; paragraph [28]), and a plurality of driver chips (120), wherein the areas to be driven comprise a plurality of light-emitting units arranged in an array, and the light-emitting units comprise light-emitting devices;
	each row (row 1 of Fig. 1) of the light-emitting units in the areas to be driven corresponds to one of the scanning lines (137a), and each column of the light-emitting units in the areas to be driven (first column of Fig. 1) corresponds to one of the data lines (135), one first power supply (131); and
	the driver chips (120) are located between adjacent light-emitting units and are located at centers of the areas to be driven; correspond to the areas to be driven, the data lines (135, 136), the scanning lines (137a, 138a), the first power supply (131) are arranged symmetrically related to the driver chips (120) in the areas to be driven; the data lines (135, 136) are isolated from the scanning lines (137a, 138a); the driver chips are connected to the scanning lines (137a, 138a), the data lines (135, 136), and the  power supply line (131) is corresponding to in the corresponding areas to be driven as in Fig. 1.
	Winters does not disclose the second power line for the area to be driven. In the same field of endeavor, Cok discloses in Fig. 1 having lines 26 or 28 used as the power lines  for the area to be driven (2 rows, two columns) in Fig. 1 (paragraphs [26]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the second power line in Winters as the second power line to provide second power signal for controlling light emitting elements for the display (paragraph [9]).
	Winters as modified does not disclose the second power supply line are connected to second ends of the light-emitting devices in the corresponding areas to be driven, and first ends of the light-emitting devices are connected to the corresponding first power supply lines in the areas to be driven.
	In the same field of endeavor, Sakariya discloses the second power supply lines (Vss) corresponding to the corresponding areas to be driven, and are connected to second ends of the light-emitting devices (R, G, B) in the corresponding areas to be driven, and first ends of the light-emitting devices (R, G, B)  are connected to the corresponding first power supply lines (Vdd).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Sakariya in Winters and Cok to provide the power voltage for the light emitting element to display corresponding intensity according to the display data provided to the driver chip.
	In reference to claim 2, Sakariya discloses in Figs. 1 and 2 the driver chips comprise:
	a plurality of scanning signal input terminals (Vselect) connected to the scanning lines corresponding to the corresponding areas to be driven;
	a plurality of data signal input terminals (Vdata) connected to the data lines corresponding to the corresponding areas to be driven;
	a plurality of power supply access terminals (Vss) connected to the second power supply lines corresponding to the corresponding areas to be driven; an
	a plurality of power supply control terminals (Vdd) connected to the second ends of the light-emitting devices in the corresponding areas to be driven (see Fig. 1 and Fig. 2, and paragraphs [41] and [44]).
	In reference to claim 5, Winters discloses an orthographic projection of at least a part of the data lines (135) corresponding to the areas to be driven (two rows and two column in Fig. 1) on a predetermined plane partially overlaps an orthographic projection of the driver chips (120) on the predetermined plane; and/or an orthographic projection of at least a part of the scanning lines (137a) corresponding to the areas to be driven on the predetermined plane partially overlaps the orthographic projection of the driver chips (120) on the predetermined plane (see Fig. 1).	 
	In reference to claim 6, Winters disclose an orthographic projection of all the data lines (135 and 136) corresponding to the areas to be driven on the predetermined plane partially overlaps the orthographic projection of the driver chips (120) on the predetermined plane; and/or an orthographic projection of all the scanning lines (137a and 138a) corresponding to the areas to be driven on the predetermined plane partially overlaps the orthographic projection of the driver chips (120) on the predetermined plane.
	In reference to claim 8, Winters discloses each of the area to be driving comprises two rows and two columns (Fig. 1).  
	In reference to claim 9, Sakariya discloses the areas to be driven (Fig. 1) correspond to the driver chips (120) by one-to-one as shown in Fig. 1 (paragraph [28])
	Claims 10-11 and 17-18 are electronic device (Sakariya discloses the display panel are used for handheld electronic device or large outdoor display (paragraph [4]). associated with display panel claim 1-2 and 8-9, and therefore, are rejected as the same reasons as set forth above,  
	Claims 14-15 are electronic device (Sakariya discloses the display panel are used for handheld electronic device or large outdoor display (paragraph [4]) associated with display panel claim 5-6, and therefore, are rejected as the same reasons as set forth above.
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 10 have been considered but are related to amended claims 1 and 10, and therefore, are moot in view of the new ground of rejection based on Winters, Cok in view of Sakariya as discussed above.
With respect to claims 2, 5, 6, 8, 9, 11, 14, 15, 17,18 see the rejection as discussed above. Furthermore, claims 19-20 are withdrawn from consideration rejection as indicated in the previous office action.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cok et al. (US 2010/0109166) discloses a driver chiplets 40 in the center of group of pixels 20 and 30 configured to drive one or more of the pixel 20 and 30 in the group (paragraph [27]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692